DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendments
The ground of rejection used in the following rejections relies on the references of Kamikawa et al. (JP 2011124313 A) (an English translation of this reference has been provided in the office action dated 1/26/21), Balasubramaniam et al. (US 7700494) and Isobe (US 6,417,047 B1). All those references have been relied on and listed in a PTO-892 in a previous office action issued on 01/26/21.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 48-51, 54-59 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kamikawa et al. (JP 2011124313 A) (an English translation of this reference has been provided in the office action dated 1/26/21) in view of Balasubramaniam et al. (US 7700494), Nakamura et al. (US 20080295868 A1), 
Kamikawa discloses a method wherein after cleaning the substrate surface formed with circuit patterns by a cleaning liquid, the cleaned substrate surface is rinsed by a rinse liquid. 
A filling means which replaces a rinse which remains to a concave part formed between circuit patterns of a substrate with a bulking agent, and carries out the filling solidification of the concave part with a bulking agent [Kamikawa’s claim 1], [Kamikawa’s claim 4] The substrate processing device according to claim 2 or 3 characterized by removing polymer as a bulking agent by plasma treatment by the aforementioned elimination means using polymer as the aforementioned bulking agent. Plasma etching/ashing removes the bulking material agent (photoresist/residues) by etching solid bulking material agent and transforming it into volatile atoms/molecules in a gaseous phase without passing through a liquid phase. [Kamikawa’s claim 5] recites “The substrate processing device according to claim 2 or 3 characterized by removing photoresist as a bulking agent by a development by the aforementioned elimination means using photoresist as the aforementioned bulking agent”. Plasma is known to have electron and ions with energies associated with them as well as emission of light.
providing a second liquid on the substrate wetted by the first liquid (filling means which replaces a rinse), the second liquid covering the structural bodies and being in contact with the structural bodies wetted by the first liquid (15)(Fig. 3(b)); 

removing the solid member by at least one of a decomposition of the solid member or a reaction of the solid member from a solid phase directly to a gaseous phase by at least one of a heating process, a light irradiation process, and an electron beam irradiation process on the solid member.

The method of Kamikawa comprises treating at least a major surface side of a substrate with a first rinse liquid, a structural body being provided on the major surface of the substrate, the structural body having a top surface, a side surface and a bottom surface, the bottom surface contacting the major surface of the substrate (Fig. 3 (a)); bringing a second liquid (15) into contact with the structural body and the substrate (Fig. 3 (b)); forming a solid member  by changing at least a portion of the second liquid into a solid (Fig. 3 (d)), the solid member being formed to be in contact with at least the side surface of the structural body and could serve as encapsulation to prevent the structural body from collapse when drying after the liquid treatment by the second liquid since the solid effectively encapsulates the structural body; and removing the solid member by a plasma from a solid phase directly to a gaseous phase (Fig. 3 (e)).s
It is noted that Kamikawa does not call the plasma a process of sublimation.
Balasubramaniam teaches plasma ashing at lower pressure than atmospheric pressure is typically known as a removal process where ions/radicals from the plasma decompose the combined with physical sputtering from ions generated by the plasma. A bias power (lower electrode power) can, for example, be between about 0 W and about 100 W, an upper electrode power, can for example, between about 500 W and about 2200 W, and the substrate temperature can be between about -10.degree.  C. and about 250.degree.  C.(col. 4, lines 38-56). 
Note that physical sputtering from ions generated by the plasma is a sublimation process since the solidified polymer is, at least partially, removed by a process of ion bombardment that causes a transition of a substance directly from the solid to the gas state of volatiles species. Applicant did not claim any specificity for the sublimation process as to the nature of the sublimation energy being purely thermal or otherwise.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the plasma of Kamikawa by using physical sputtering from ions generated by the plasma to, at least partially, remove the solidified polymer.
One of ordinary skill in the art would have been motivated to modify the  plasma ashing, as suggested above, in order to  remove photoresist remnants and etch residues is conventionally used at lower pressure that atmospheric pressure because Balasubramaniam teaches so.
Regarding claim 55, in the method of Kamikawa it appears that the bulking agent does not fill the spaces occupied by the rinse fluid remnant, photoresist residues and the micro-particles in at least part of the intervals.
As to claim 56, the top part of the layer 17, above the circuit patterns, appears to act as a support film embedding the structural bodies.
.

Claim Rejections - 35 USC § 103
Claim 52-53 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kamikawa et al. (JP 2011124313) in view of Balasubramaniam et al. (US 7700494) as applied to claims 49-51 above, and further in view of Nakamura et al. (US 20080295868 A1).
It is noted that Kamikawa is silent about alcohol and water for the rinse step.
Nakamura teaches [0062] It is preferable that the rinsing step comprise the substeps of supplying a first rinse liquid containing pure water to the substrate; and supplying, to the substrate, a second rinse liquid containing pure water and one of methanol, ethanol, isopropyl alcohol, n-propyl alcohol, ethylene glycol, and 2-methyl-2-propanol or a mixture thereof and thereby replacing the first rinse liquid on the substrate surface with the second rinse liquid, and that the HF be added to the second rinse liquid.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of Kamikawa by using alcohol and water for the rinse step of Kamikawa because Nakamura teaches it is conventional to do so.
.

Claim Rejections - 35 USC § 103
Claims 60-72 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kamikawa et al. (JP 2011124313) in view of Balasubramaniam et al. (US 7700494) as applied to claims 48-51 above, and further in view of Isobe (US 6,417,047 B1).
It is noted that Kamikawa is silent about a resist layer prior to the rinse step.
Isobe teaches it is conventional as shown in FIG. 8D, a cell array region pattern is transferred to the photoresist 112 by means of a photolithography technique (including developing the photoresist), so the cell array region is covered with the photoresist 112 while the photoresist is open at the peripheral transistor region (Col. 6, line 65). In other words, Isobe suggests that it is conventional to cover with photoresist a region of a substrate in order to protect it from being processed while the non-covered region of the substrate is being processed in the subsequent process step(s), which is what the applicant appears to claim in claim 30 by the language of “forming a resist layer prior to the treating the substrate with the first liquid, the resist layer being configured to cover the structural bodies, wherein the treating the substrate with the first liquid includes developing the resist layer and removing a portion of the resist layer, and the forming the solid member includes forming the solid member so as to support the structural bodies at the removed portion of the resist layer”.

One of ordinary skill in the art would have been motivated to modify the method of Kamikawa to cover the rest of substrate with photoresist when only a portion of the substrate needs to be processed by the method of Kamikawa. The covering of a region of a substrate with photoresist in order to protect it from subsequent process steps is routine practice according to Isobe.

Response to Arguments
Applicant’s arguments, filed 10/4/21, with respect to the rejection(s) of all pending claims have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kamikawa et al. (JP 2011124313) and Balasubramaniam et al. (US 7700494).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHMOUD DAHIMENE whose telephone number is (571)272-2410. The examiner can normally be reached 8:30 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NADINE NORTON can be reached on 5712721465. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/M.D/Examiner, Art Unit 1713                                                                                                                                                                                                        

/BINH X TRAN/Primary Examiner, Art Unit 1713